Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on January 11, 2022. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Molloy et al (US PGPub No: 2016/0241595) in view of Sweet et al (US PGPub No: 2018/0309747), hereafter referred to as Molloy and Sweet, respectively. 

With regards to claims 1, 8, and 15, Molloy teaches through Sweet, an apparatus comprising: at least one memory; instructions in the apparatus; and at least one processor to execute the instructions to: identify an agent identifier from a plurality of network command responses (see Sweet below), the plurality of network command responses including a plurality of network parameters (Molloy teaches an asset entry that contains agent identification/ID and network attributes; see paragraph 59, Molloy); 

apply weighted values to the plurality of network parameters (Molloy teaches placing weights on  attributes, including network attributes; see paragraphs 68, 70, and 72, Molloy); 

and determine a total weighted sum of the plurality of network parameters (Molloy teaches summing the weighted attributes; see paragraph 36, Molloy), the total weighted sum corresponding to a connectivity factor of an agent associated with the agent identifier (Molloy teaches matching an asset to an asset entry by using the attribute weights (including summation of weights); see paragraphs 36 and 66, Molloy. Greater the weight, stronger the match. The agent is installed on or associated with the asset; see at least paragraph 42, Molloy. The agent ID being a part of the asset entry; see Figure 2B, Molloy).  

While Molloy teaches a network that utilizes agents, Molloy does not explicitly cite the agents being associated with command responses. In the same field of endeavor, Sweet also teaches a network that utilizes agents; see paragraph 23, Sweet. Sweet goes on to explain how an agent store stores an agent identity token associated with an agent executive; see paragraph 92, Sweet. Sweet also teaches command sets comprising commands run by the agent executive (i.e. agent associated with command response); see paragraph 93, Sweet. The command is then accessed based upon the agent identity; see paragraph 28, Sweet. By associating commands to agents, the right agent can be used to execute the command; see paragraph 93, Sweet. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Sweet with those of Molloy, to utilize the right agent to handle a certain command. 

With regards to claims 2, 9, and 16, Molloy teaches through Sweet, the apparatus wherein the at least one processor is to define a unit of time prior to applying weights to the plurality of network parameters that is common among each of the plurality of network parameters (See predetermined and then updated weights; see paragraph 32, Molloy).  

With regards to claims 4 and 11, Molloy teaches through Sweet, the apparatus wherein the at least one processor is to determine a number of inventory objects from the plurality of network command responses associated with objects in a cloud computing environment to be managed by the at least one processor (Molloy supports the use of a cloud, the cloud could be used to host VM or computing instances as assets; see paragraph 23, Molloy).  

With regards to claims 5 and 12, Molloy teaches through Sweet, the apparatus wherein the at least one processor is to determine a total time taken to transfer inventory data utilizing a packet transmission time and the number of inventory objects (See asset detection at different times and the number of attributes growing over time; see paragraph 31, Molloy. Record updating of asset information using asset identification is taught as being time sensitive; see paragraph 86, Molloy).  

With regards to claims 6, 13, and 19, Molloy teaches through Sweet, the apparatus wherein the agent identifier is a first agent identifier, the agent is a first agent, the plurality of network command responses are a first plurality of network command responses, the plurality of network parameters are a plurality of first network parameters, and the connectivity factor is a first connectivity factor, the at least one processor is to: identify a second agent identifier from a second plurality of network command responses, the second plurality of network command responses including a plurality of second network parameters; apply weighted values to the plurality of second network parameters; and 43determine a total weighted sum of the plurality of second network parameters, the total weighted sum corresponding to a second connectivity factor of a second agent associated with the second agent identifier (Molloy teaches an asset entry that contains agent identification/ID and network attributes; see paragraph 59, Molloy. Molloy also teaches placing weights on  attributes, including network attributes; see paragraphs 68, 70, and 72, Molloy. Molloy further teaches matching an asset to an asset entry by using the attribute weights (including summation of weights); see paragraphs 36 and 66, Molloy. Greater the weight, stronger the match. The agent is installed on or associated with the asset; see at least paragraph 42, Molloy. The agent ID being a part of the asset entry; see Figure 2B, Molloy. Finally, Molloy explains how there can be more than one asset entries; see paragraph 29, Molloy).  

With regards to claims 7, 14, and 20, Molloy teaches through Sweet, the apparatus wherein the at least one processor is to determine to utilize the first agent for inventory data collection in response to the first connectivity factor having a lower value than the second connectivity factor, the lower value corresponding to a low latency network between the first agent and the at least one processor (Molloy teaches lowest and highest weights being assigned to attributes; see paragraphs 36-37, 44, and 68, Molloy).

With regards to claim 18, Molloy teaches through Sweet, wherein the at least one device is to: determine a number of inventory objects from the plurality of network command responses associated with objects in a cloud computing environment to be managed by the at least one device; and 47determine a total time taken to transfer inventory data utilizing a packet transmission time and the number of inventory objects (Molloy supports the use of a cloud, the cloud could be used to host VM or computing instances as assets; see paragraph 23, Molloy. See asset detection at different times and the number of attributes growing over time; see paragraph 31, Molloy. Record updating of asset information using asset identification is taught as being time sensitive; see paragraph 86, Molloy). 

The obviousness motivation applied to independent claims 1, 8, and 15 are applicable to their respective dependent claims.

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455